Case 3:17-cv-01054-TJC-JRK Document 270 Filed 07/22/20 Page 1 of 2 PageID 4787




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,
       Plaintiff,
v.                                                          CASE NO. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Georgia Trust,
      Defendant.
____________________________________

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Florida Trust,
       Counterclaim Plaintiff,
v.

FOODONICS INTERNATIONAL,
INC., a Florida Corporation, and
KEVIN JACQUES KLEMPF,
       Counterclaim Defendants.

                                           /

                                  NOTICE TO THE COURT

       In December 2019 this matter was referred to the undersigned to conduct a settlement

conference. Following multiple rounds of discussions, the undersigned reports this case is at

impasse.

       DONE AND ENTERED at Jacksonville, Florida, this 22nd day of July, 2020.


                                                    HARVEY E. SCHLESINGER
                                                    UNITED STATES DISTRICT JUDGE
Case 3:17-cv-01054-TJC-JRK Document 270 Filed 07/22/20 Page 2 of 2 PageID 4788




Copies to:
Hon. Timothy J. Corrigan, United States District Judge
Andrew Joshua Steif, Esq.
Daniel Kearney Bean, Esq.
John Michael Brennan, Esq.
Samuel Grier Wells, Esq.
Benjamin A. Webster, Esq.
James H. Post, Esq.
Keith R. Mitnik, Esq.
Michael Edward Demont, Esq.
R. Christopher Dix, Esq.
William B. Lewis, Esq.
